     Case 4:19-cv-00226 Document 413-6 Filed on 03/02/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

        Plaintiffs,

v.                                             C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



                NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                               Exhibit F

                        Affidavit of Adrian Skinner
         Case 4:19-cv-00226 Document 413-6 Filed on 03/02/21 in TXSD Page 2 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION
    DWIGHT RUSSELL, ET AL.
        On behalf of themselves and all
        Others similarly situated,

             Plaintiffs,

    v.                                                               C.A. No. 4:19-CV-00226

    HARRIS COUNTY, TEXAS, ET AL.,
        Defendants.



         My name is Adrian Skinner and I am over the age of 18 and fully competent to make this

declaration and state the following:


         1. I am currently employed as an electronic discovery specialist with the State of Texas
            Attorney General.
         2. I assist with the discovery for the above-named case.
         3. On February 17, 2021, I executed a search of the nineteen Felony Judges’ electronic mail
            data generated between January 1, 2015 and August 2020.
         4. Referencing the requests for production in Plaintiffs’ subpoenas, the following is a list of
            reasonable search terms that I used on the targeted database 1:
             bond
             bail*
             release
             recognizance
             “pretrial release”
             “public defender”
             risk
             “PR bond”
             “cash bail”
             “money bail”
             “surety bond”
             “commercial surety”

1
 Fort the Court’s reference: (1) words in “parentheses” = search for complete phrase; (2) Using an asterisk (*) at the
end of the word = search for multiple characters after the word (Example: “bail*” would look for bail, bails, bailing,
bailed, etc); (3) use of “w/” = the first word is search for within a specific number of words from the word(s) that
appears after “w/”; (4) use of a question mark (?) at the end of word means both the word and a single character of
that word is searched for (Example: “public defender?” would look for public defender and public defenders).


                                                     Page 1 of 4
Case 4:19-cv-00226 Document 413-6 Filed on 03/02/21 in TXSD Page 3 of 5




     “pretrial detention”
     “bail reform”
     “personal bond”
     bail W/5 review
     (lawsuit W/25 bail) OR (lawsuit W/25 bond)
     bond W/5 review
     (“federal court” W/25 bail) OR (“federal court” W/25 bond)
     “unsecured bail”
     “unsecured money bail”
     “secured bail”
     “secured money bail”
     magistration W/10 (open OR access OR public OR video OR stream)
     “pretrial release bond" OR “pretrial release bond” OR “pre-trial release bond”
     “individualized bail hearing?”
     Felony W/10 Judge? W/10 Order
     ROR
     Rosenthal
     Russell
     Rossi
     Karakatsanis
     “mental-health bond” OR “mental health bond”
     “public defender?” W/10 (magistration OR “individual* bail hearing”)
     (“federal case” W/25 bail) OR (“federal case” W/25 bond)
     representation W/10 (magistration OR “initial hearing” OR “individual* bail
      hearing”)
     “17.15”
     General Bond Order
     GBO
     Pretrial Services
     PTS
     Pretrial Release Bond
     PTRB
     PR Bonds
     General Order Bond
     GOB
     Old DA Policy
     Bond Reform
     Bond Schedule
     DA Bond Policy
     “ability to pay”
     “15.17”
     “recommended standard bail practices”
     “Public Safety Assessment”
     “appoint*” w/10 (“public defender” OR attorney OR counsel)



                                   Page 2 of 4
Case 4:19-cv-00226 Document 413-6 Filed on 03/02/21 in TXSD Page 4 of 5




      “provid*” w/10 (“public defender” OR attorney OR counsel)
      “assign*” w/10 (“public defender” OR attorney OR counsel)
      “pretrial services”
      Indigence
      Indigent
      “initial appearance”
      “Hearing Officer” w/10 (“bail” OR “post-arrest process” OR “magistration” OR
       preliminary court appearance? OR “conditions of release”)
      “GA-13”
      “Governor Abbott”
      “court appearance?” w/25 (“in person” OR virtually)
      “medically vulnerable”
      Release w/25 medical*
      Backlogs
      Case w/10 delays
      Campaign w/15 (donate? OR gift OR contribute?)
      Hire w/10 (investigator OR “social worker” OR expert)
      “Texas Commission on Judicial Ethics”
      “litigation hold?”

5. The search using the above protocols and timeframe yielded a total of 90,165 documents
    that will require review by counsel to determine their responsiveness and any privilege
    assertions.
6. The average per-page count based on productions already made in this matter is 3.5 pages
    per document.
7. This means it can be reasonably estimated that counsel will need to review approximately
    315,578 pages for responsiveness and privilege assertions.
8. This count excludes discovery created within the, now, 22 Felony Judges email accounts
    from August 2020 to the present.
9. Harris County provided 75 gigabytes of compressed email representing this new discovery
    on February 25, 2021; I began downloading the files on February 26, 2021; and as of
    Monday, March 1, 2021, this discovery is processing.
10. The processing progress to date is related to the large amount of new email discovery
    provided by Harris County and performance related to a software update applied to the
    OAG’s internal discovery processing system.
11. At this time, I estimate data processing of the 75 gigabytes of new email discovery is 30%
    complete. Once processing is 100% complete and this new discovery has been loaded into
    our document review system, I will search using the specified key terms and designated
    custodian lists. I estimate this will occur sometime between March 10, 2021 and March 16,
    2021
12. It is my understanding that Plaintiffs have provided a revised list of keyword search terms
    they would like the OAG to execute against designated email recipients and senders.
13. Once I have completed processing the additional compressed email PST files from Harris
    County for the time period of August 2020 to present and loaded this discovery into our



                                        Page 3 of 4
    Case 4:19-cv-00226 Document 413-6 Filed on 03/02/21 in TXSD Page 5 of 5




       document review platform I will be able to accommodate the additional searches requested
       by Plaintiffs and provide a supplemental affidavit as to the findings -- including the
       document hit count and estimated pages required for review by counsel.
   14. The numbers I have represented in this affidavit do not include discovery that may be
       uploaded after counsel has met with individual Felony Judges to obtain responsive
       documents from sources other than their electronic email system.
   15. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
       and correct

Further affiant sayeth not.
Executed on: March 2, 2021.
                                                      ________________________
                                                           Adrian Skinner




                                            Page 4 of 4
